 1   HEATHER D. HEARNE, SBN 254496
     hdh@kullmanlaw.com
 2
     THE KULLMAN FIRM
 3   A Professional Law Corporation
     4605 Bluebonnet Blvd., Suite A
 4   Baton Rouge, LA 70809
     Tel.: (225) 906-4245
 5
     Fax: (225) 906-4230
 6
     Attorney for Defendant
 7   Conduent State & Local Solutions, Inc.
 8
                               UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA

10          DEANNA ELMER, an individual                 Case No.: 2:19-cv-02034-TLN-DB
11                         Plaintiff,
12                                                      ORDER CONTINUING HEARING ON
            vs.
                                                        PLAINTIFF’S MOTION TO REMAND
13
            CONDUENT STATE & LOCAL                      AND DEFENDANT’S MOTION TO
14          SOLUTIONS, INC., a New York                 DISMISS
            corporation, and Does 1-10, inclusive,
15

16
                           Defendants.

17
        Before the Court is a Joint Stipulation to Continue the hearing date for Plaintiff’s Motion to
18

19
     Remand (ECF No. 8) and Defendant’s Motion to Dismiss (ECF No. 4.).                   Upon due

20   consideration of the request, the Court hereby Grants the Request and continues the hearing on

21   both motions to February 6, 2020 at 2:00 p.m. All briefing shall be filed in accordance with
22
     Local Rule 230(c) and (d) and the new hearing date.
23
            IT IS SO ORDERED.
24

25
        Dated: December 5, 2019

26                                                             Troy L. Nunley
                                                               United States District Judge
27

28

                                              PAGE 1 OF 1

     ORDER DISMISSING COMPLAINT
